Citation Nr: 1714328	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a multiple joint disorder, to include as secondary to service-connected neurogenic syncope.  

2.  Entitlement to service connection for disorders of the upper extremities, claimed as loss of feeling, and to include peripheral neuropathy (PN), to include as secondary to service-connected neurogenic syncope.  

3.  Entitlement to service connection for disorders of the lower extremities, claimed as loss of feeling, and to include PN, to include as secondary to service-connected neurogenic syncope.  

4.  Entitlement to service connection for a glomus tumor, to include as secondary to service-connected neurogenic syncope.  

5.  Entitlement to service connection for blood clots, to include as secondary to service-connected neurogenic syncope.  

6.  Entitlement to service connection for ataxia, claimed as a gait disorder, to include as secondary to service-connected neurogenic syncope.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, a fellow service-member, and a civilian friend


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1996 to February 2003.  She was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2015, the Veteran appeared at a Central Office hearing.  The transcript of that hearing is of record.  

In June 2015, the Board remanded the issue to the RO.  The RO was ordered by the Board to schedule the Veteran for medical examinations and obtain medical opinions regarding the disorders for which the Veteran is seeking service connection.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board is required to ensure compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In June 2015, the Board ordered the RO to obtain medical opinions regarding the nature and etiology of the Veteran's above conditions, including on a direct basis, as a result of her in-service treatment for viral encephalopathy, and as secondary to her service-connected syncope.  It does not appear that the VA medical examiners were informed of all of the requirements listed in the Board's remand.  Consequently, addendum medical opinions are required.  

VA treatment records to June 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from June 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from June 2013 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether the Veteran has any current disorders of the upper extremities, claimed as loss of feeling, and to include peripheral neuropathy (PN); 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current disorders of the upper extremities, claimed as loss of feeling, and to include PN, were incurred in or aggravated by the Veteran's service, including but not limited to her in-service treatment for viral encephalopathy; and

c. Whether the Veteran has any current disorders of the upper extremities, claimed as loss of feeling, and to include PN, that (i) were proximately due to or the result of service-connected neurogenic syncope or (ii) were aggravated by service-connected neurogenic syncope.  

3. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether the Veteran has any current disorders of the lower extremities, claimed as loss of feeling, and to include peripheral neuropathy (PN); 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current disorders of the lower extremities, claimed as loss of feeling, and to include PN, were incurred in or aggravated by the Veteran's service, including but not limited to her in-service treatment for viral encephalopathy; and

c. Whether the Veteran has any disorders of the lower extremities, claimed as loss of feeling, and to include PN, that (i) were proximately due to or the result of service-connected neurogenic syncope or (ii) were aggravated by service-connected neurogenic syncope.  

4. Whether it is at least as likely as not (a 50 percent or better probability) that any of the following disorders were incurred in or aggravated by the Veteran's in-service treatment for viral encephalopathy:

a. Glomus tumor; 

b. Blood clots; and 

c. Ataxia.

5. Whether any of the following disorders (i) are proximately due to or the result of the Veteran's service-connected neurogenic syncope or (ii) were aggravated by the Veteran's service-connected neurogenic syncope:

a. Multiple joint disorder; 

b. Glomus tumor; 

c. Blood clots; and 

d. Ataxia.

6. For points 2-5, the examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

7. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

